UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J, TRUMP FOR PRESIDENT

INC., et al. )
)
Plaintiffs ) CASE NO. 4:20-cv-02078

)
JEFFREY CUTLER )
)
intervenor Plaintiff )

) JURY TRIAL REQUESTED
V. )

) FILED
KATHY BOOKVAR, et al. ) WILLIAMSPORT

)
Defendanis. )

NOV 19,202

]
YL oGf.

PER

 

 

DEPUTY CLERK

MOTION TO DECLARE DONALD J. TRUMP, INC. VICTORIOUS FOR
INJUNCTIVE RELIEF BECAUSE OF CRIMES (18 U.S.C. § 1519 —
Destruction, alteration, or falsification of records, MAIL FRAUD, AND OTHER
CRIMES), COMBINE CASES FOR JUDICIAL EFFICIENCY AND

SUMMARY JUDGEMENT

PAGE 1 of 322

 
Here comes Jeffrey Cutler, Paintiff-Intervenor in this case based on the United
States Constitution Ammend 1, for Redress of Grievances and preservation of the
Establishment Clause, Mr. Cutler files THIS MOTION and previous PETITION
TO COMBINE ADDITIONAL CASES BEFORE ENBANC REVIEW
BECAUSE OF ADDITIONAL CRIMES (18 U.S. Code § 1519 - Destruction,
alteration, or falsification of records) FOR JUDICIAL EFFICIENCY in the
UNITED STATES COURT OF APPEALS for the third circuit on L2NOV2020 at
3:56 PM. The attached document was filed in person in PHILADELPHIA. It also
shows BIAS and MALICIOUS intent to violate EQUAL TREATMENT under the
law, a violation of the United States Constitution Ammend 5. In case 20-2936 ECF
29 page 169 Mr. Cutler filed an order from Joe Torres dated 12APR2018 that all
voting methods must have a HARD COPY RECORD AVAILABLE filed
200CT2020, as part of funding from the FEDERAL GOVERNMENT!! The laws
were altered in Pennsylvania to provide DROP BOXES that failed to have this
provision. Mr. Cutler had stated these ballots violated the states order, and a judge
should decide their if they are illegal, just like the term that may presently describe
the sick bird Philadelphia football team ILL EAGLE. On page 46&47 of USCA
case 20-2936 filed 12NOV2020 (87&88 this document) is documented evidence of
(18 U.S. Code § 1519 - Destruction, alteration, or falsification of records) involving
ECF 33 filed 2830CT2020. Mr. Cutler previously had contested the states order that

they could redistrict via a method that gave the court this power even though it

PAGE 2 of 322

 
VIOLATED THE PENNSYLVANIA CONSTITUTION and allowed it to be
ammended in 15 days, <ref> ntps:/Avww.brennancenter.org/legal-work/corman-v-torres </ref><ref>
https://redistricting lls.edu/files/PA%20corman%2020180724%20brief pdf </ref> and conceal the MURDER of
employee of the Federal Government with the aid of the [[FBI]]. Mr. Cutler a
former ELECTED TAX COLLECTOR in November 2013 and has been trying to
clear his name based on perjured testimony 18 U.S.C. § 1001, bank robbery by
others, insurance fraud on 17MAR2017 and a challenge to OBAMACARE on
31DEC2013 (case 1:13-cv-2066 in Washington, DC). Mr. Cutler was granted the
right to challenge OBAMACARE by the USCA in Washington, DC on
14AUG2015. Mr. Cutler has filed in many cases and has caught persons obstructing
justice like in case 20-5143 (USCA Washington, DC), Nancy Dunn stated she
discarded all the documents and OBSTRUCTED JUSTICE, Many cases involve
unopposed motions. The last document sent to the court used priority mail tracking
number #9510 8066 2091 0225 1534 23. Even though the judge is named as part of
the MAIL FRAUD complaint filed for case #1:20-cr-00165 case, someone else
could be the real culprit. Judge Jeffrey Schmehl in case 2:17-cv-00984 (Appeal 17-
2709) specifically ruled that FAILURE TO SERVE was a reason to deny ALL
motions by Mr. Cutler. It was established that ALL parties FAILED TO EVEN
ATTEMPT TO SERVE ALL PARTIES. The same judge has shown BIAS and
MALICIOUS intent to violate EQUAL TREATMENT under the law, a violation of

the United States Constitution Ammend 5, in an effort to violate Mr. Cutler’s right

PAGE 3 of 322

 

 
to redress of grievances and as a violation of 18 U.S.C. § 3 accessory after the Fact
MURDER of Jonthan Luna (a BLACK employee of the FEDERAL
GOVERNMEMT). The same persons that MURDERED Luna based on the
injuries may be the same individuls in a Louisiana town of Baldwin that are
responsible for the death of Quawan "Bobby" Charles. A mail fraud complaint
has been filed against Judge Schmehl for his opinion in the case, for making
PERJURED STATEMENTS BY MAIL, (18 USC § 1001) and an effort to protect
parties that defaulted as well as both insurance companies and their lawyers making
false statements by mail in denying claims. Statements by Jason Confair (Manhiem
Township) and Robert DiDominicis (Haverford Police) fail to serve Mr. Cutler in
their latest filimg (ECF 41 and ECF 50). Mr, Cutler believes this constitutes a
CONSPIRACY to conceal the murder of a Federal Employee found on 04DEC2003
(Jonathan Luna) , by persons in the governments (both federal and state) and also
the murder of five children on May 13, 1985 as a form of Eviction with the aid of
persons in the FBI. Mr. Cutler had stated that he believed that the MURDER of
JONATHAN LUNA was carried out by the KLU KLUX KLAN, and concealed
with help persons of the FBI. On 17JUL2020 TOM WOLF issued a DECREE that
LEBANON COUNTY cannot get about 12.8 million directed to the county via the
CARES act and VIOLATED 18 U.S.C. § 653, misuse of federal funds and Equal
Treatment Under the law (Ammend 14), since LANCASTER COUNTY did the

exact same thing. <ref> https://pittsburgh.cbslocal.com/2020/07/22/lebanon-county-sues-

PAGE 4 of 322

 
governor-tom-wolf/</ref> On or about 14AUG2020 Tom WOLF reversed himself but
dictated that Lebanon County MUST use 2.8 million of the CARES act funding for
MASK ADVERTISING in direct support of Joe Biden’s campaign focus <ref>
https://papost.org/2020/08/14/reversing-course-wolf-releases-cares-act-funding-to-lebanon-
county/</ref>, which is five years since the USCA in Washington ruled Mr. Cutler

had the right to Defend the Establishment clause (case 14-5183) and 75 years since
VJ day of WWI. DR. FAUCCI, KRISTEN WELKER and Persons of the CDC
have LIED about an Approved Vaccine to Stop COMPLICATIONS from the FLU
& COVID-19 <ref>ntps:/www.futuremedicine.com/doi/10.2217/fea-2020-0082</ref>. They are called
PNEUMOVAX23 and Prevnar13 which are the PRIME COMPLICATION TO
THE COVID-19 that result in DEATH from pneumococcal disease <ref>

hitps:/Avww diabetes.org/diabetes/medication-management/flu-and-pneumonia-shots~/ref>. KRISTEN
WELKER’S HUSBAND IS A MARKETING EXECUTIVE FOR MERCK, On
22JUN2020 a PETITION FOR IMMEDIATE INJUNTION PENDING APPEAL
was finally put online in case 20-1449 even though it was actually filed on
20MAY2020 at 4:10 PM.. The case is called the UNITED STATES OF AMERICA
v. JOESEPH JOHNSON. The office of the president responded to this by
21MAY2020. The president gave a short NEWS CONFERENCE on 22MAY¥2020
demanding all places of worship be allowed to open. Employees of the federal
government and others have been involved in a criminal conspiracy to OBSTRUCT

JUSTICE and damage the United States. In case #20-5143 DC USCA Nancy Dunn

PAGE 5 of 322

 
obstructed documents mailed and sent to <ref> prosefilings@cadc.uscourts.gov </ref>
Mr. Cutler had sent a 330 page document on 17JUL2020 but that document
vanished, just like the white bunny HARVEY. The USPS tacking number 9510
8141 4908 0199 0615 60 is not reporting results. The lawyers in sending Mr. Cutler
the letters by MAIL makes them alla party to the CONSPIRACY to
INTERFERE IN INTERSTATE COMMERCE. Mr. Cutler’s brother FRED had
recently got a job as an USHER for the PHILADELPHIA PHILLES for the 2020
season, but because of the CONSPIRACY to close the states there will be no live
viewing of games this season. Mr. Cutler’s brother and approximately 69 MILLION
other people (approximate attendence of 2019 baseball season) have been denied the
RIGHT of PURSUIT OF HAPPINESS as is part of the DECLARATION OF
INDEPENDENCE. Thomas Wolf and Jim Kenney have allowed almost
unrestricted protest marches with POLICE escorts, but cancelled other parades and
events. Mr. Cutler had proposed an option to have games played in every city. As
stated by Judge James C. Dever III ruling 16 MAY2020 there is NO PANDEMIC
EXZEMPTION IN THE CONSTITUTION. The news media in concert with
individuals in the DEMOCRATIC party have and some that pretend to be
REPUBLICANS have conspired to impact the UNITED STATES. Mr. Cutler filed a
complaint with the OIG of PBS/NPR on 10SEP2020 for 18 USC § 653-MISUSE OF
FEDERAL FUNDS FOR NOT REPORTING THIS STORY OR CASE. THIS IS

A CRIMINAL MATTER. The NEWS MEDIA AND OAGs ARE AIDING

PAGE 6 of 322

 
AND ABETTING in concealing the MURDER of a BLACK FEDERAL
EMPLOYEE just like Cecily Aguilar, 22 has been charged (and they are violating
18 U.S.C. § 3 Accessory after the Fact MURDER of Jonthan Luna). The Employee
is Jonathan Luna <ref> https://en.wikipedia.org/wiki/lonathan Luna </ref> and Beranton
Whisenant <ref> https://en.wikipedia.org/wiki/Beranton Whisenant </ref> Justin Zemser
and Sean Suitter. The recent murder of Roy Den Hollander in New York for
challenging the news media (case 1:16-cv-06624) is just another crime concealed
from the public. That case is included by reference and joined to this one. The
crime-fraud exception was first recognized in the United States over one hundred
years ago, and the policy behind it is well-defined. (The crime-fraud exception was
first recognized in the United States in Alexander v. U.S., 201 U.S. 117, 121
(1906).) The legal community does not deem discussions concerning future
wrongdoings, such as fraud, that occur during an attorney-client communication
worthy of protection. Id. at 562-63. While the practice of law encourages full and
frank communications between the attorney and client, only communications
concerning past wrongdoings are protected. Mr. Cutler had previously been elected
to Public Office as the TAX COLLECTOR of East Lampeter Township, Lancaster
County Pennsylvania, based on an Election in November 2013. and took the Oath of
OFFICE prior to his first day on the job, on 06JAN2014. Mr. Cutler filed his first
lawsuit on 31DEC2013 regrding violations of Religious Freedom as case number

1:13-cv-02066. He was granted the right to challenge OBAMACARE in Appeal as

PAGE 7 of 322

 
case 14-5183 on 14AUG2015 for violations of the ESTABLSHMENT CLAUSE.
Mr. Cutler was removed from Office after 27 months based on PERJURED
TETIMONY, and a CONSPIRACY TO COMMIT MAIL FRAUD and BANK
ROBBERY. In Manhiem township Patricia Kabel (elected the same year as Mr.
Cutler) was harrased in a similar manner was equally harrased in court and the
township spent about 160,000 of taxpayer money to make her leave office. <ref>

https://lancasteronline.com/news/local/commonwealth-court-denies-manheim-township-school-

eal-in-lon -tax-collector-case/article 127508cc-c2e5-1 lea-864a-

   

8b754638d23f html </ref>Based on these actions Mr. Cutler investigated the parrties
involved and tried to have a FEDERAL JURY TRIAL to clear his name. Since he
found no law firm would represent him based on contacts with the FBI or law
enforcemnt. The lancaster county treasurer was apponted to replace Mr. Cutler in
the collection of taxes and never had a surety bond until 18JUL2018 <ref>

https://lancasteronline.com/news/local/lancaster-county-treasurer-without-insurance-for-millions-

in-tax-dollars/article_efSb90bc-89d5-1 le8-8ace-77712e721cba.html </ref> No Prosection of the
treasurer was ever instituted, a clear violation of EQUAL TREATMENT On
20MAY2020. Mr. Cutler won a motion for reconsuderation in this court based on
EQUAL TREATMENT under the law in this court (case # 1:17-cv-01740
06NOV2017), but the judge failed to award any compensation as requested and the
clerks removed one defendant from the case an tampered with the document.

Pennsylvania has previously had a number notorious crimes of public employees

PAGE 8 of 322

 
<ref> https://en.wikipedia org/wiki/Kids_for_cash_scandal </ref> (including judges Mark Ciavarella &
Michael Conahan) convicted of federal crimes that resulted in convictions. Mr.
Cutler filed for an IMMEDIATE INJUNCTION PENDING APPEAL FOR
ALL juridictions of the United States, based on the ruling in case # 4:20-cv-00081
in the United States District Court for the Eastern Ditrict of North Carolina on
16MAY2020 by Judge James C. Dever IT]. Since Governor Roy Cooper has made
public statements that he does not intend to appeal, this is settled law. Mr. Cutler
had filed a Petition to DENY the Motion For Summary JUDGEMENT and to
consolidte related cases of religious discrimination by the government in case USCA
20-1805 on L4MAY2020 and the document and was not put online until
20MAY2020. The document filed by Brian L. Calistri on May 8, 2020 contains
some perjured statements and since it was sent by mail constitues Mail Fraud and
Perjury (18 USC § 1001) and constitutes a CONSPIRACY to conceal the murder
of a Federal Employee found on 04DEC2003 (Jonathan Luna), by persons in the
governments (both federal and state) and also the murder of five children on May
13, 1985 as a form of Eviction with the aid of persons in the FBI, by furnishing the
bombs. Mr, Cutler had stated that he believed that the MURDER of JONATHAN
LUNA was carried out by the KLU KLUX KLAN, and concealed with help of the
FBI. The judge dismissed the case even though 5 parties defaulted and were
properly served. Based on ECF #5 in case # 2:17-cv-00984 by the late Thomas

O’Neill, Mr. Brian L.Calistri’s motion failed to notify the parties that have defaulted

PAGE 9 of 322

 

 
in this case and therefore should have been DENIED. Mr. Cutler had made a
complaint by mail to the DA office in Lancaster County, Pennsylvania and York,
County Pennsylvania. Mr. Cutler had also filed a motion to intervene on
22SEP2019 in the case of Tami Levin in federal court case 2:19-cv-03149 (ECF 5)
which named DA Larry Krasner as a Defendant in the case. Mr. Cutler also filed a
response to the motion filed in oppoition on 25SEP2019. Even though the document
filed on 25SEP2019 contained evidence of OBSTRUCTION OF JUSTICE and
VIOLATIONS of EQUAL PROTECTION, Judge Eduardo C, Robreno issued an
order on 090CT2019 which not only denied Mr. Cutler’s right to intervene but also
violated the United States Constitution Ammend 1, by making a THREAT BY
MAIL if Mr. Cutler filed any additional motions in the case, limiting Mr. Cutler’s
right to PETITION THE GOVERNMENT FOR REDRESS OF
GRIEVIENCES. Tami Levin was replaced by Movita Johnson-Harrell who
pleaded guilty to the theft of approximtely half million dollars. Mr.Cutler had filed
objections to limit the power of the Tom Wolf to classify that religion as a NOT a
LIFE SUSTAINING activity in the Commonweaith of Pennsylvania. Mr. Cutler
filed his first lawsuit on 31DEC2013 regrding violations of Religious Freedom as
case number 1:13-cv-02066. He was granted the right to challenge OBAMACARE
in Appeal as case 14-5183 on 14AUG2015 for violations of the ESTABLSHMENT
CLAUSE. To this end Mr. Cutler filed documents in case 4:18-cv-00167-0 to

transfer it to Pennsylvania, but it was DENIED 21JAN2020. Mr. Cutler filed an

PAGE 10 of 322
Appeal for the order on 04FEB2020 in the United States Court of Appeals Fifth
Circuit, When that was illegally ignored, Mr. Cutler filed documents in
Pennsylvania. Mr. Cuttler had requested that district court case number 4:20-cv-
0064 in the United States District Court for the Northern District of Mississippi
[TEMPLE BAPTIST CHURCH et al. v. CITY OF GREENVLLE et al.}, and
case number 1:20-cv-00323 in the United States District Court for the Western
District of Michigan [KIMBERLEY BEEMER et al. v. GRETCHEN WHIMER
et al.] and case number 1:20-cv-01130 (Mr. Cutler had a typing error and
previously wrote 1:20-cv-01120) in the United States District Court for the District
of MARYLAND, BALTIMORE DIVISION [ANTIETAM BATTLEFIELD KOA
et al. v. LAWRENCE J. HOGAN et al.] are also cases that should be part of this
consolidation. All charges in each case should be included by reference for all civil
cases as if they are filed with this filing, for JUDICIAL EFFICIENCY. Judge
Catherine C. Blake of Maryland had one of the documents returned, obstructed
justice, and violated 18 U.S.C. § 3 Accessory after the Fact MURDER of Jonthan
Luna, on 03JUN2020 (birthday of Jefferson Davis after it was stamped in on
01JUN2020) after the office of AG in Maryland had responded to Mr. Cutler. Mr.
Cutler has previously called Mr. Wolf a member of the KLU KLUX KLAN in
documents related to this case in federal court. <ref>  hitps://forward.com/fast-

m-jail/ </ref>Despite Mr.

   

p-attacks-on-synagogues-released-fro

Cutler filing a request with the state prior to the end of the WAIVER deadline that

PAGE 11 of 322

 
ALL BUSINESSES in Pennsylvania be considered LIFE SUSTAINING , Mr.
Cutler has never heard back about his request until LZMAY2020. Mr. Wolf also
NOW has a NEW group to TRACK everyone in PENNSYLVANIA that has the
COVID-19 virus or other secrect police duties. Based on the case of the aids law
project tracking people that have one type of virus is unconstitutional, and exposing
their idenity is equally unconstitutional. The concept of EQUAL PROTECTION
UNDER the LAW is a cornerstone of both the United States Constitution and the
Commonwealth of Pennsylvnia. Based on the story about Mike Du Toit of South
Africa <ref> https://www.dailymail.co.uk/news/article-2478889/White-supremacist-Mike-du-
Toit-plotted-kill-Nelson-Mandela-jailed.html </ref> the BOEREMAG was just another
name for KLU KLUX KLAN, Also Tom Wolf made statements that said that
people cannot be evicted until July yet in there are 6 pges of Legal Notices in the
Inquirer on O7MAY2020 that use WRIT OF EXECUTION to sieze property.
Recently in New York white police officers were beating a BLACK MAN for
failing to practice social distncing (neither police officer was wearing a mask), and
they should be prosecuted for violating the same law that they were alledgely
enforcing. It is notable that Wikipedia has SCRUBBED Mike Du Toit from their
records (effectively trying to rewrite history). Taiwan is about 100 miles from
CHINA, yet has less than ten deaths and 500 confirmed cases. In the Appeals for
the Fifth Circuit the Order from the United States Northern District of Texas dated

January 16, 2020 denying Plaintiff's MOTION FOR RECONSIDERATION OF

PAGE 12 of 322

 
MOTION TO CHANGE VENUE FOR CASE 4:18-cv-00167-0 FROM STATE OF
TEXAS TO PENNSYLVANIA AND COMBINE CASE WITH 5:19-cv-00834 , and
the motion denying Plaintiff's motion of December 30, 2019. The current order
from that court is in error since the USCA order of December 18, 2019, remanded
the case back to District Court and for further disposition and was unopposed and is
still unopposed. Mr. Cutler had previously filed a document by MAIL on March 1,
2019 but it was illegally discarded. He then filed on O7MAR2019 in person
(Document 00514863727) , and it was put online March 7, 2019. The office of the
clerk decided it would be ignored. Mr. Cutler filed a NOTICE OF APPEAL on
27JAN2020, (Document 00515289904 International Holocaust Remembrance Day),
and it was only put online when Mr. Cutler informed the Deputy Clerk Mary
Francis Yeager that she was violating Mr. Cutler’s civil rights. It was put online
January 29, 2020. A violation of EQUAL PROTECTION by employee of the federal
government, which treated the two documents differently and potentially hid the
document from the review of the judges considering an ENBANC review. Mr.
Cutler subsequently filed a PETITION FOR ENBANC HEARING AND TO
TRANSFER RESIDUAL CASE TO PENNSYLVANIA AND COMBINE WITH
CASE 5:19-cv-00834, this document was put online as document number
00515298284 on 04FEB2020, the same date it was filed in court. In the case both
Deputy Clerk Mary Francis Yeager and Deputy Clerk Roeshawn Johnson

denied the petition. This violated the United States Constitution Ammend | and 5.

PAGE 13 of 322
It also also violates Mr. Cutler’s rights under the Sixth Amendment of the
Constitution, Mr. Cutler then on 04MAR2020 filed a 380 page document in this
case (2:19-cr-00367). Within 24 hours of the filing Mr. Cutler got a threat by phone
from an unidentified individual about the filing. On 06MAR2020 Mr. Cutler filed a
nine page correction to the document previously filed. When the document was
downloaded from the federal pacer system it was devoid of any markings. On
12MAR2020 Mr, Cutler filed a MOTION TO VACATE ORDER DENYING
ORDER OF RECONSIDERATION — ON 04MAR2020 FOR IMPROPER
SERVICE — BRADY VIOLATION AND COMBINE WITH CASE NUMBER
2:20-cv-00735 (GRANT v. PHILADELPHIA) AND 4:18-cv-00167-0 FROM THE
NORTHERN DISTRICT OF TEXAS AND DEFAULT JUDGEMENT. At that
time Mr. Cutler used the terminal in the Federal Courthouse to view some dockets.
In case 2:19-cr-00367 Mr. Cutler noticed the copy of the document (ECF 99) NOW
was properly marked. Based on this Mr. Cutler printed a second copy of the
document. Based on Elouise Pepion Corbel et al. v. Gale v. Norton, et al. (03-5262,
03-5314). Mr. Cutler requested the district court cases be consolidated in
Pennsylvania and deliberations allowed on an expedited basis since they both
involve related issues and the Supreme Court previously has indicated they will not

consider the case this term, even though oral arguments were already made. This
court had allowed the House of Representatives to be an Intervenor. The petitioner,
Jeffrey Cutler, acting pro se, respectfully previously identified that the speaker of the

PAGE 14 of 322

 
house of representaives, in her official capacity, as the speaker of the House of
Representatives (and former resident of Baltimore, Maryland).

This is the same city that Johnathan Luna on 03DEC2003 (a black federal
employee) left his office at approximately 11 PM and was found dead the next
morning (04DEC2003)in Lancaster County, Pennsylvania with 36 stab wounds,
neck back and genitals, but the cause of death was drowning as per the Medical
Examiners. The FBI tried to force two Medical Examiners to say the MURDER
was a Suicide. Sean Suiter a Baltimore Police officer died from a MURDER that
was later classified a suicide during a special arrest, 1 day before he was to testify.
Other individuals have died unexpectedly, possibly of murder including Beranton
Whisenant Jr. (also a federal prosecuter), and Kobe Bryant. Mr. Cutler’s cousin
Robert Needle, (who died unexpectenly in May 2017) may have previously contacted
Mr. Beranton Whisenant, who died on or about 25MAY2017. The medical records
of Jonathan Luna have finally resurfaced and are currently trying to be
sealed/hidden by the current DA in Lancaster County. Mr. Cutler had stated in
public documents that he believes Mr. Luna was murdered by the KLU KLUX
KLAN. Mr. Cutler also now believes that THOMAS C. WALES was also

MURDERED by the KLU KLUX KLAN 110CT2001.<ref>
hitps:/Awww.fox43.com/article/news/jonathan-luna-murder-mystery-2003/62 1-2229b272-9355-43a8-8163-506440862577

</ref><ref>

hitos:/Aancasterontine.com/news/local/Inp-county-clash-over-newly-discavered-records-in-jonathan-
lunavarticle_01ba65Ga-483b-11ea-86ed-43533b224839.html </ref><ref>

hitos://lancasterontine.com/news/local/lancaster-county-iudqe-gives-prosecutor-days-to-say-why-
jonathan/article_ 66aa5a86-49ec-1 1ea-8d57-37ffa1b9ed27.html </ref><ref>

PAGE 15 of 322

 

 
rosecutor-

 

jonathan-luna/30783745 </ref><ref>

https: /Avww, pennlive.com/news/2020/02/re-discovery-of-records-on-mysterious-death-of-federal-prosecutor-prompts-

 

fight-between-da-news-media.htm| </ref><ref>

httos://www.youtube.com/watch?v=cLAldUHDwis </ref> <ref> https://www.nbcnews.com/news/us-
news/disgraced-baltimore-police-officer-says-detective-who-was-killed-testifying-n844831

</ref> <ref> hitps:/www.cnn.com/2018/08/29/us/baltimore-police-detective-sean-suiter-suicidefindex.html </ref>
Nancy Pelosi made a false statement in court via her lawyer (Mr Donald B. Verilli
Jr.) stated “[N]o one would be hurt and the greater justice would be attained” and
violated (18 USC § 1001) on 03JAN2019 on page 24 of the filing that was made in
case 4:18-cv-00167-0, a significant federal crime. It is interesting that the law firm of
DLA Piper (Kamala Harris’ husband works for this firm and was part of the case

against Mr. Cutler and also filed a motion on this same date against him because he
dared to continue to challenge the ACA . During a speech at the National

Association of Counties’ annual Legislative Conference on 9 March 2010, in
Washington D.C. <ref> https:/Awww. youtube.com/watch?v=QV7dDSgbaQo </ref>

she stated “We have to pass the bill to find out what is in it”. The petitioner “found
out what was in it” and filed a Pro se lawsuit 31DEC2013 in Wasington, DC case
1:13-cv-2066, He also via lawyers hired had previously filed a Writ of Certiorari
for the Supreme Court of the United States (15-632) and inserted that same writ in
United States Court of Appeals case 17-2709, page 314A, via district court case
number 2:17-cv-00984 page 10. Since the individual mandate of the Affordable
Care Act is now null and void based on the rulling of the USCA and the other

provisons of the bill should also be eliminated to preserve the constitution. Mr,

PAGE 16 of 322

 
Cutler paid the docketing fee for the appeal in case 14-1449 to preserve the right of
appeal of Mr. Johnson. His lawyer previously made a false statement to the court

in his request to withdraw, based on the documents filed by Mr. Johnson (ECF
100-103) a significant crime (18 USC § 1001). The current orders of Tom Wolf in
Pennsylvania violate GMP procedures and allows the commonwealth to track
every individual on the Pennsylvania Turnpike. (See history of IBP recalls of beef
procedures that using a delivery ADDS RISK TO EXPOSING EVERYONE.) Mr.
Cutler had worked for multiple pharmaceutical and food compnaies including,
HEINZ, CAMPBELLS, MERCK, GSK, BAXTER and others. Mr. Cutler was
previously in charge of coordinating the Y2K and putting together the contingency
plan for MERCK Inc., West Point site. It is Mr. Cutler’s belief COVID-19 ts
actually an excuse for MASS GENOCIDE against individuals that are deemed
undesirable including Jewish and black Individuals and to discontinue pensions via
MURDER (see <ref> httos://en.wikipedia.org/wiki/Joyce Gilchrist </ref>. It is very easy to
Bribe, coerce or pay individuals to bear false witness against another individual and
violate THALL SHALL NOT BEAR FALSE WITNESS and 18 USC § 1001. The
orders Thomas Wolf and other leaders have issued effectively allows the
governments in the United States to discontinue religion in and in the State

of Pennsylvania, by a member of the KLU KLUX KLAN or related organization.

Other members of the KLU KLUX KLAN in the United States and the World, are

PAGE 47 of 322

 
all organized to take on the HOAX. This was previously called Agenda 21. As of
16MAR2020 Canada was still allowing flights from CHINA and those persons

could be carrying hazardous bio material simply enter the United States from
Canada. When Mr. Cutler was working for Merck as a contractor some individuals
were caught stealing trade secrects by security at the West Point site. It has

been known China has been effectively using live people for transplants for years.
Mr. Ellyahoo has stated the word in HUNGARY for SIN is pronounced VIRUS.

The closing of all CASINOS in the STATE is to get 100% of all gambling

revenue, to have a total monopoly on all sources of payment organized for a
complete Klu Klux Klan takeover. Jeffrey Smiles has told Jeffrey Cutler that the
Allentown Federal Courthouse contains NAZI insigna in the tile work in the building
(pending supreme court case # 19-8538 ), and there is a seven acre compound in
Southern Lancaster county that is owned by the KIu Klux Klan. This all may have a
connection of Joe Biden to China and the transfer of technology to them that has
violated the world’s civil rights. Joe Biden an Bill Cosby are named in the same
federal lawsuit supposedly about stolen art (USCA 17-1770). Also Based on case #
19-cv-2407 in the Southern District of California, by Cyrus A. Parsa which should be
included by reference these claims are true and correct and the book Bloody Harvest
<ref> https://www.bookdepository.com/Bloody-Harvest-David-Matas/9780980887076 </ref>

Based on Mr. Cutler’s experience, Engineering Experience, and the case of Joyce

Gilchrist <ref> https:/en.wikipedia org/wiki/Joyce_ Gilchrist </ref> persons in Federal

PAGE 18 of 322

 
government may have violated the Logan Act Stat. 613, 18 U.S.C. § 953 with
China. Since Mr. Wolf’s order is illegal, all the Insurance companies have
conspired to not pay BUSINESS INTERUPTION CLAIMS based on the order of
Tom Wolf, just like 2 different insurance companies failed to compensate Mr.
Cutler for his loss (Erie and State Farm Insurance) and conspired to Commit Mail
Fraud even though Josh Shapiro was served as part of the lawsuit naming the PA
insurance department. Mr. Wolf’s order also violates the Federal Voting law Voting
Rights Act of 1965, which prohibits any jurisdiction from implementing a "voting
qualification or prerequisite to voting, or standard, practice, or procedure ... ina
manner which results in a denial or abridgement of the right ... to vote on account

of race,” color, or language minority status. Based on the recent unsealed pleadings
of Judge Domenick Demuro (press release 20-472) , voter fraud has been in
Pennslvania a long time. The use of ABSENTEE ballots that are collected by
individuals denies the minor protection of MAIL FRAUD, usually asociated with
this type of voting. Mr. Cutler has attached a handicap placard P15703J renewal that
also may be voter fraud in Philadelphia and Mail Fraud. Since that person never
lived at that adress. Mr. Cutler had formally notified the court of voter fraud in
Pennsylvania as of 13DEC2016 in case # 2:16-cv-06287. The DOJ announced the
guilty plea of a judge of elections in Philadelphia 2IMAY2020, the day after Mr

Cutler filed an Injunction Pending Appeal in case 20-1449, that prohibits ANY

PAGE 19 of 322

 
JURISDICTION in the UNITED STATES from specifyin HOW _TO PRAY. Mr.
Cutler also notifies this court that the failure of the Dams in the state of

Michigan may be the result of a deliberate act to prevent and obscure the lawsuit of
governor Gretchen Witmer’s unlawfui act from being persued in federal court case
1:20-cv-00323. DR. FAUCCI, KRISTEN WELKER and Persons of the CDC have
LIED about an Approved Vaccine to Stop COMPLICATIONS from the FLU &
COVID-19 <ref>nitps:/vww.futuremedicine.comvdoi/10.2217/fea-2020-0082</ref>. They are called
PNEUMOVAX23 and Prevnarl3 which are the PRIME COMPLICATION TO THE
COVID-19 that result in DEATH from pneumococcal disease <ref>
https:/Avww.diabetes.org/diabetes/medication-management/flu-and-pneumonia-shots </ref>, KRISTEN
WELKER’S HUSBAND IS A MARKETING EXECUTIVE FOR MERCK. Based
on Tigers in the Bronx zoo being diagnosed with COVID-19, there is ZERO
evidence that the tigers ever failed to practice social distancing, because the person
would be called LUNCH. HIV has NO VACCINE. This EFFECTIVELY
INVALIDATES ALL THE MODELS being used to justify the restrictions. Mr.
Cutler based on standard engineering concepts the death of Philadelphi Police
Lieutenant James Walker, Seth Rich, Bre Payton, Edgar Rosenberg, Lorna Breen,
Ellen Greenberg, and others may be MURDERS of the KLU KLUX KLAN, and 1-
2% of all law enforcement in the United States may be members or share their views.
Also some elected Officials and persons in the military all branches. An 8 year old

was raped in Bryant elementary school and his parents were denied the ability to sue

PAGE 20 of 322
because they waited six months. Based on this the charges against William Henry
Cosby should be vacated. George Soros and other persons similarly situated may be
trying to destroy the United States economy and the Dollar by bad sharing of
information, just like on 25MAY1979 American Airlines Flight 191 DC-10,

crashed based on not sharing data. Mr. Cutler was trying to fly to Philadelphia that
day from Chicago. My friend Daria from Russia, stated that collapse of the dollar
was a stated goal of persons. Even in case, 1:20-cv-01130 that the document legally
filed is RETURNED for failing to file a motion to intervene PRIOR to filing the
actual document, violating equal protection under the law and the United States
Constitution Ammend 5 and Ammend 1 by denyin the ability for redress. Also
based on conflicting death reports, declaring a MURDER a SUICIDE is one way

to conceal MURDERS by POLICE or ELECETED officials with the aid of News
Outlets. It was RECENTLY announced that Rabbi Yisroel Goldstein was charged,
SENTENCED , while the individual that MURDRED Lori Gilbert-Kaye is still
awaiting trial (John Timothy Earnest) and Jeffrey Lyons is out on bail awaiting to

start his SENTENCE for a55 MILLION DOLLR FRAUD <rei>

https:/www.nbcsandieqo.com/news/local/rabbi-shot-in-poway-synanogue-attack-pleads-quilty-to-tax-fraud-
docs/2365089/ </ref> <ref> https://en. wikipedia org/wiki/Poway synagogue shooting </ref>

CHINA BREAKING THE AGREEMENT WITH HONG KONG IN 23 YEARS
MEANS THEY WILL BREAK ANY AGREEMENT INCLUDING THE USE OF
BIO-WARFARE. The attacks on the USS McCain, Fitzgerald, Bonhomme

Richard and effects in TAIWAN are evidence of cooridinated attacks on the

PAGE 21 of 322

 
United States which are being hidden from the general population like the civil
case against Nancy Pelosi. China has been bribing CIA employees and others for

years. There is no reason what Joe Biden did should be ignored. <ref>

https:/Ahehill com/policy/national-security/5 12385-former-cia-olficer-charged-with-selling-us-secrets-io-china

   

</ref> <ref> https:/www.bbe.cominews/world-us-canada-48319058_ </ref>
<ref> httos:/Avww.bbc.com/news/world-us-canada-50520636 </ref> <ref>

https:/Avww.nytimes.com/2019/09/24/us/china-intelligence-sentence.htmi_ </ref>

The Story <ref> httos:/;www.mercurynews.com/2017/06/14/iames-hodgkinson-shooting-facebook-
republicans/ </ref>

James Hodgkinson may have had KKK support, because he was using SKS rifle
with FIXED 10 ROUND MAGAZINE and FBI COVERED FOR OTHER
SHOOTERS BEHIND HIM!!! The rifle James Hodgkinson was using required
loading with STRIPPER CLIPS!! It uses the SAME 7.62 round as the AK-47
VARIANT. HE fired 200 rounds in 2 minutes while WALKING AND
SHOOTING and it was COVERED UP!! NBC BROADCAST ON THE
BOTTOM SCROOL CAPTION AT THE TIME and stated by Senator RAND
PAUL!!! The NEWS MEDIA IS AIDING AND ABETTING in concealing the
MURDER of a BLACK FEDERAL EMPLOYEE just like Cecily Aguilar, 22 has
been charged. The Employee is Jonathan Luna <ref>
httos://en.wikipedia.org/wiki/Jonathan Luna </ref> and Beranton Whisenant <ref>
https://en.wikipedia.org/wiki/Beranton Whisenant </ref>, Sean Suiter from the Baltimore
Police department. <ref> httos://blackthen.com/black-mysteries-unsolved-death-jonathan-luna/

PAGE 22 of 322

 
<ref> For Years there has appers to have been a KLU KLUX KLAN serial rapist in
East Lampeter Township, Pennsylvania. This included Lisa Michelle Lambert and
possibly currently Linda Stoltzfoos and previous possible MURDER of JERRY

MURPHY of WI105 and covered up by the MEDICAL EXAMINER <ref>

https:/Aancasterontine.com/news/local/da-maintains-autopsy-in-luna-murder-mystery-should-remain-
sealed/article ca83b358-c6de-11ea-aseb-67597ezbe2cf html

</ref> <ref> httos://redistricting jls.edu/files/PA%20corman%2020180724%20brief.pdf </ref> East

 

Lampeter previous LAWSUITS, theft of PROPERTY <ref>

https:/Aaw justia. com/cases/federal/district-courts/FSupp2/17/394/2488681/ </ref> $ 540,000 theft
of LIFE savings and sent to PRISON 2008 case Levi Lapp Stoltfoos (MAYBE
RELIGIOUS FREEDOM) <ref> https//dockets justia.com/docket/circuit-courts/ea3/17-1772
</ref> On 18SEP2020 Justice Ruth Bader Ginsburg died on Rosh Hashanah, the
Jewish New Year. Also on September 18, 2020 at 2:48 pm Jeffrey Cutler filed a 324
page MOTION TO RECONSIDER MOTION TO INTERVENE AND COMBINE
CASES FOR JUDICIAL EFFICIENCY AND OBSTRUCTION OF JUSTICE AND
CONSPIRACY TO COMMIT MAIL FRAUD AND OTHER CRIMES AND
SUMMARY JUDGEMENT in case #1:20-cr-00165, United States v. Kevin
Clinesmith in Washington DC. The previous document was destroyed by the clerk or
Judge in the case. Watch https://www.youtube.com/watch?v=mgCle8F_zUk for more

information and read comments sorted newest first. Also see <ref>

https: /Awww.americanfreedomlawcenter.orq/case/jeffrey-cutler-v-u-s-dept-of-health-

human-services/ </ref> and <ref> httos:/Awww.brennancenter. org/legal-work/corman-v-torres

PAGE 23 of 322

 
</ref><ref> hitps://redistricting.Ils.edu/files/PA%20corman%2020180724%20brief.pdf </ref><ref>
https:/Avww.pacermonitor.com/public/case/27231978/CUTLER_v PELOSI et al </ref> As an Official
Whistle Blower in the Commonwealth of Pennsylvania, Jeffrey Cutler declares the
actions Mr. Krasner, the Mayor of Philadelphia, and the Governor were a concerted
effort to legally Murder Jews and Blacks. Mr. Cutler ran for governor as a Pro Se
candidate against Thomas Wolf and had an advertisement in the METRO paper on
240CT2018 page 15 :titled “SAVE BILL COSBY”, The government cannot tell you
how to PRAY enforced by RELIGIOUS POLICE!!! The DEMONCRATS are using
FEAR and JUNK science to try and bring back CONCENTRATION CAMPS just
like EXECUTIVE ORDER 9066 by FDR. The ORDER was never declared
UNCONSTITUTIONAL, just SUSPENDED, revoked by Ford when he was
president. On 04SEP2020 at 10:14 PM a [[FEC]] <ref>

https://en.wikipedia org/wiki/Federal_Election Commission#First_ Amendment issues </ref> complaint
was filed against |[Youtube]| for illegal edits of comments as an "[N KIND"
contribution to [[Joe Biden]], [[Nancy Pelosi]], and MISUSE OF FEDERAL FUNDS
(18 U.S.C. § 653) involving [[NPR]] and [[PBS]] networks and also AIDING AND
ABETTING in concealing the MURDER of [[Jonathan Luna]| <ref>
https://en.wikipedia.orgAviki/Jonathan Luna </ref> and [[Beranton Whisenant]] <ref>
https//en.wikipedia.orgAwiki/Beranton Whisenant </ref>. This is documented in federal court
case 5:19-cv-00834 filed 26FEB2019 in [[Philadelphia]|] against [| Nancy Pelosi]] |

called (CUTLER v. PELOSI, et al.) and later against [[Kevin Clinesmith]]. On

PAGE 24 of 322

 
20MAY2020 at 4:10 PM Jeffrey Cutler filed an INJUNCTION PENDING appeal in
USCA case 20-1449 to REQUIRE EVERY JURISDICTION in the UNITED
STATES unrestricted PRAYER!

Thus Pursuant to Title 18, United States, Code § 4, Plaintiff, Mr. Jeffrey

Cutler, formally notifies the court of possible ongoing criminal acts and conspiracy
involved with this civil rights action and requests the court to notify the DOJ

Office immediately, and any other criminal justice authorities the court deems
necessary, to effect and insure the prompt investigation and prosecution of crimes
involved with this case which includes mail Fraud (18 U.S. Code § 1341), the
murder of a federal employee (18 U.S. Code § 1114), Obstruction of Justice, Bank
Ruptcy Fraud in case number 19-11466 Philadelphia Accademic Health System and
Title 18, Section 871. The civil rights action is case # 5:19-cv-00834 and this case
# 1:20-cev-01130 District Court Maryland. The courts have affirmed, it must
“afford a liberal reading to a complaint filed by a pro se plaintiff,” particularly
when the plaintiff has no formal legal training or education. Klayman v.
Zuckerberg, 753 F.3d 1354, 1357 (D.C.Cir. 2014); see also Erickson v. Pardus,

551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed, and a
pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.”) (internal quotations and

citations omitted), The current election for president may be just like 2 Star Trek

PAGE 25 of 322

 
Episodes combined. <ref> hups://en.wikipediaorg/wiki/Bread_and Circuses (Star Trek: The Original Series

 

</ref> and <ref> https:/en.wikipedia.orgAvikiWhat Are Little Girls Made_of%3e_</ref>.
WHEREFORE, for all the foregoing reasons, petitioner respectfully requests

the Motion For INJUNCTIVE RELIEF be granted as well as Summary Judgement.
In the Western District of PA, Judge Stickman wrote in this case “but even in an
emergency, the authority of government is not unfettered". This court should also
declare the entire Affordable Care Act (Obamacare) law and the executive order
signed in 1942 as Executive Order 9066 by FDR UNCONSTITUTIONAL, during
an immediate ENBANC review of this case when combined with the writ from case
15-632, and the writ filed by the WHITE HOUSE as 19-840, 19-1019 also have

The government CANNOT SPECIFY HOW TO PRAY

enforced by Religious POLICE, either LOCAL, FEDERAL OR STATE. This
case number case number 20-1805 AND 20-1449, 20-1422, case # 4:20-cv-02078,
USCA case 18-3693 and case 20-5143 in the USCA DC CIRCUIT SHOULD ALL
BE COMBINED FOR JUDICIAL EFFICIENCY and “GOOD TROUBLE” as per

John Lewis and stop 5171 years of persecution of Jewish Individuals.

PAGE 26 of 322

 
Respectfully submitted,

DATE: 46NOV2020 ‘sf Jeffrey Cutler

 

Jeffrey Cutler, pro se
215-872-5715 (phone)

eltaxcollector@amail.com

P.O. Box 2806
York, PA 17405

CERTIFICATE OF SERVICE

I hereby certify that on NOVEMBER 16, 2020, I
filed the foregoing with the Clerk of the Court for
the United States District Court for the Middle
District of Pennsylvania via United States Mail or in
person, Participants in the case who are registered
CM/ECF users will be served by the appellate
CM/ECFE system. I further certify that all of the
other participants or their lawyers in this case are
registered CM/ECF users except as follows and they
are served by mail or email .

/s/ Jeffrey Cutler
Jeffrey Cutler

PAGE 27 of 322

 
